EXHIBIT 10.1

 

RESTATED SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Restated Second Amendment to Employment Agreement is entered into between
IVAX Corporation (the “Company”) and Dr. Rafick G. Henein (the “Executive”)
effective as provided below.

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated July 28, 1997, as amended on June 12, 2003 (the “Employment Agreement”),
that continues in effect as of the date of this Second Amendment; and

 

WHEREAS, the Company and the Executive wish to further amend the Employment
Agreement to reflect the Company’s agreement to make certain payments on the
Executive’s behalf in order to assist the Executive in funding certain post
retirement health benefits being established by the Executive;

 

WHEREAS, this Restated Second Amendment shall replace and supersede in its
entirety that Second Amendment to Employment Agreement between the Company and
the Executive dated August 23, 2004;

 

NOW, THEREFORE, in consideration of the mutual agreements provided below, the
Company and the Executive agree to amend the Employment Agreement to read as
follows:

 

1. A new Section 3 (i) is hereby added to the Employment Agreement to read as
follows:

 

(i) For a period not to exceed seven years from the date of the first payment,
the Company shall make annual payments, in an amount not to exceed $81,282.00,
directly to New York Life Insurance & Annuity Corporation on behalf of the
Executive to assist the Executive in funding a Post Retirement Health Care Plan
being established by the Executive. Notwithstanding the foregoing, the Company’s
obligations under this Section 3(i) shall cease and the Company shall have no
further liability with respect to this Section 3(i) in the event the Executive’s
employment with the Company is terminated for Cause or the Executive terminates
his employment with the Company, other than for Good Reason, and the Executive
renders services, directly or indirectly, to or for the benefit of any
organization or engages directly or indirectly in any business which is
competitive to the Company, or which organization or business, or the rendering
of services to or for the benefit of such organization, is prejudicial to or in
conflict with the interests of the Company. The parties hereto acknowledge that
the first payment was made on or about May 20, 2004. Establishment and
maintenance of the Post Retirement Health Care Plan is solely the Executive’s
responsibility and the Company neither endorses nor recommends any particular
plan or company nor provides any advice or recommendations therefore.

 

2. Except as specifically amended by this Second Amendment, the provisions of
the Employment Agreement shall remain in full force and effect. This Second
Amendment together with the Employment Agreement represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and cannot be amended, supplemented or modified except by
an instrument in writing signed by the parties hereto.



--------------------------------------------------------------------------------

The Company and the Executive have caused this Second Amendment to Employment
Agreement to be executed effective October 29, 2004.

 

IVAX CORPORATION

By:

 

/s/ Neil Flanzraich

--------------------------------------------------------------------------------

EXECUTIVE

/s/ Dr. Rafick G. Henein

--------------------------------------------------------------------------------

Dr. Rafick G. Henein

 